UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                    Plaintiff,
                                                               DECISION AND ORDER
              v.                                                   16-CR-75-A

XIAOJIE SHUN a/k/a Lucy,
and LIZHONG SHEN a/k/a Tony,

                                    Defendants.


       Defendant Xiaojie Shun filed a motion for reconsideration (Dkt. No. 114) of the

Court’s Order dated September 13, 2019 (Dkt. No. 113), which denied defendant

Shun’s supplemental and conditional motion (Dkt. No. 111) for an order “on Ms. Shun’s

Motion for [a] Bill of Particulars recognizing this method of proof [referring to a method

of proof described in the defendant’s motion] as the method that will be used at trial.”

Id. at p. 3, ¶ 13. The defendant contends reconsideration of her motion is necessary

due to factual errors and a misapprehension of case law setting the standard for

granting a bill of particulars on the part of the Court.

       Specifically, defendant Shun contends the denial of her conditional motion for an

order giving her descriptions of two methods of proof disclosed to her by the United

States the preclusive effects of a bill of particulars was predicated on an error about the

source of supporting attachments to her descriptions. See Dkt. No. 114, p. 2. It was,

however, patently obvious that the defendant’s descriptions of the United States’

disclosures of its methods of proof were based upon information the United States had

provided to her. See Dkt. No. 111. The Court is hard pressed to imagine how it could
have been otherwise, even without regard to the numerous explicit references to the

United States’ disclosures to the defendant in her supplemental motion. Id. And

despite the defendant’s assertion that her motion for reconsideration was based upon

“specific factual errors,” Dkt. No. 114, p. 1, the defendant points to no other purported

factual error in the Court’s September 13, 2019 Decision and Order. Id.

       Moreover, defendant Shun’s appeal of the Magistrate Judge’s order denying her

motion for a bill of particulars was denied separately because she failed to carry her

burden to establish that the denial was either clearly erroneous or contrary to law. 28

U.S.C. § 636(b)(1); Dkt. No. 113, pp. 2-3. The defendant cites no controlling decision

that the Court overlooked or misapprehended in denying her appeal, no intervening

change in law, and the Court finds that her professed concerns about facing trial

without certainty as to the specific income and tax losses the United States may seek to

prove in its case in chief do not rise to a showing of manifest injustice. The defendant’s

motion for reconsideration (Dkt. No. 114) is therefore without merit and is denied.

       SO ORDERED.



                                          ___s/Richard J. Arcara________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT

Dated: October 10, 2019




                                             2
